ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Mirador Enterprises, Inc.                    )      ASBCA Nos. 60870, 60898
                                             )
Under Contract No. W9128F-14-C-0020          )

APPEARANCE FOR THE APPELLANT:                       Terance P. Perry, Esq.
                                                     Datsopoulos, MacDonald & Lind, P .C.
                                                     Missoula, MT

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Melissa M. Head, Esq.
                                                     Trial Attorney
                                                     U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

       Pursuant to appellant's June 21, 2018 motion to dismiss the above-captioned
appeals with prejudice, which indicates that the motion was filed pursuant to a settlement
agreement between the parties and that counsel for the government concurs in the
request, the above-captioned appeals are hereby DISMISSED WITH PREJUDICE.

       Dated: June 26, 2018




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60870, 60898, Appeals ofMirador
Enterprises, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals